28 So. 3d 144 (2010)
Gregory Lee HICKS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3862.
District Court of Appeal of Florida, First District.
February 5, 2010.
Gregory Lee Hicks, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Gregory Lee Hicks is hereby afforded a belated appeal of his judgments and sentences in Bay County Circuit Court case numbers 07-1980, 07-3383, 07-3472, and 07-3473. See State v. Trowell, 739 So. 2d 77 (Fla.1999). Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
*145 The circuit court is directed to appoint counsel to represent Hicks in that appeal if he qualifies for such an appointment.
PETITION GRANTED.
KAHN, BENTON, and ROBERTS, JJ., concur.